Exhibit 4.3 BIOTA PHARMACEUTICALS, INC., ISSUER AND [TRUSTEE], TRUSTEE INDENTURE DATED AS OF , 20 SENIOR DEBT SECURITIES TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section1.1 Definitions of Terms 1 ARTICLE II ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES 4 Section2.1 Designation and Terms of Securities 4 Section2.2 Form of Securities and Trustee’s Certificate 5 Section2.3 Denominations: Provisions for Payment 5 Section2.4 Execution and Authentications 6 Section2.5 Registration of Transfer and Exchange 7 Section2.6 Temporary Securities 8 Section2.7 Mutilated, Destroyed, Lost or Stolen Securities 8 Section2.8 Cancellation 9 Section2.9 Benefits of Indenture 9 Section2.10 Authenticating Agent 9 Section2.11 Global Securities 9 ARTICLE III REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 10 Section3.1 Redemption 10 Section3.2 Notice of Redemption 10 Section3.3 Payment Upon Redemption 11 Section3.4 Sinking Fund 11 Section3.5 Satisfaction of Sinking Fund Payments with Securities 12 Section3.6 Redemption of Securities for Sinking Fund 12 ARTICLE IV COVENANTS 12 Section4.1 Payment of Principal, Premium and Interest 12 Section4.2 Maintenance of Office or Agency 12 Section4.3 Paying Agents 13 Section4.4 Appointment to Fill Vacancy in Office of Trustee 13 Section4.5 Compliance with Consolidation Provisions 13 ARTICLE V SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 14 Section5.1 Company to Furnish Trustee Names and Addresses of Securityholders 14 Section5.2 Preservation Of Information; Communications With Securityholders 14 Section5.3 Reports by the Company 14 Section5.4 Reports by the Trustee 14 ARTICLE VI REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 15 Section6.1 Events of Default 15 Section6.2 Collection of Indebtedness and Suits for Enforcement by Trustee 16 Section6.3 Application of Moneys Collected 17 Section6.4 Limitation on Suits 17 Section6.5 Rights and Remedies Cumulative; Delay or Omission Not Waiver 18 Section6.6 Control by Securityholders 18 Section6.7 Undertaking to Pay Costs 19 ARTICLE VII CONCERNING THE TRUSTEE 19 Section7.1 Certain Duties and Responsibilities of Trustee 19 Section7.2 Certain Rights of Trustee 20 Section7.3 Trustee Not Responsible for Recitals or Issuance or Securities 20 Section7.4May Hold Securities 21 Section7.5 Moneys Held in Trust 21 Section7.6 Compensation and Reimbursement 21 Section7.7 Reliance on Officer’s Certificate 21 Section7.8 Disqualification; Conflicting Interests 22 Section7.9 Corporate Trustee Required; Eligibility 22 Section7.10 Resignation and Removal; Appointment of Successor 22 Section7.11 Acceptance of Appointment By Successor 23 Section7.12 Merger, Conversion, Consolidation or Succession to Business 24 Section7.13 Preferential Collection of Claims Against the Company 24 Section7.14 Notice of Default 24 ARTICLE VIII CONCERNING THE SECURITYHOLDERS 24 Section8.1 Evidence of Action by Securityholders 24 Section8.2 Proof of Execution by Securityholders 25 Section8.3 Who May be Deemed Owners 25 Section8.4 Certain Securities Owned by Company Disregarded 25 Section8.5 Actions Binding on Future Securityholders 25 ARTICLE IX SUPPLEMENTAL INDENTURES 26 Section9.1 Supplemental Indentures Without the Consent of Securityholders 26 Section9.2 Supplemental Indentures With Consent of Securityholders 27 Section9.3 Effect of Supplemental Indentures 27 Section9.4 Securities Affected by Supplemental Indentures 27 Section9.5 Execution of Supplemental Indentures 27 ARTICLE X SUCCESSOR ENTITY 28 Section10.1 Company May Consolidate, Etc 28 Section10.2 Successor Entity Substituted 28 Section10.3 Evidence of Consolidation, Etc 29 ARTICLE XI SATISFACTION AND DISCHARGE 29 Section11.1 Satisfaction and Discharge of Indenture 29 Section11.2 Discharge of Obligations 29 Section11.3 Deposited Moneys to be Held in Trust 29 Section11.4 Payment of Moneys Held by Paying Agents 29 Section11.5 Repayment to Company 30 ARTICLE XII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 30 Section12.1 No Recourse 30 ARTICLE XIII MISCELLANEOUS PROVISIONS 30 Section13.1 Effect on Successors and Assigns 30 Section13.2 Actions by Successor 30 Section13.3 Surrender of Company Powers 31 Section13.4 Notices 31 Section13.5 Governing Law 32 Section13.6 Treatment of Securities as Debt 32 Section13.7 Certificates and Opinions as to Conditions Precedent 32 Section13.8 Payments on Business Days 32 Section13.9 Conflict with Trust Indenture Act 32 Section13.10 Counterparts 32 Section13.11 Separability 32 Section13.12 Compliance Certificates 33 INDENTURE INDENTURE, dated as of [•
